Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE CLAIMS 
Claims 1-6 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record CN204312376U, US-4642128 and US-6663698-B2 fail to teach, suggest or render obvious a second rotary element disposed outside the airflow path and within the housing that causes circulation of air throughout the enclosure.
CN204312376U discloses a smoke evacuation device having a first rotary element and a second rotary element but both rotary elements are disposed within the airflow path, and therefore the second rotary element is incapable of performing claimed function.
 US-4642128 teaches a smoke evacuation device having the only one rotary element disposed within the airflow path, and therefore, incapable of performing claimed function.
US-6663698-B2 teaches a smoke evacuation device having a first rotary element and a second rotary element but both rotary elements are disposed within the airflow path, and therefore the second rotary element is incapable of performing claimed function.
As such, none of the cited references alone or in combination teach, suggest or render obvious the second rotary element disposed outside the airflow path and within .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781